DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10711520 in view of Stratton et al. 20170219014. The patent 10711520 claims a drive coupling substantially as recited in claim 13.  The patent 10711520 does not claim the drive coupling has a consistent maximum diameter from the uphole end to the downhole end of the drive coupling.  Stratton teaches a drive coupling (49) that has  a consistent maximum diameter from the uphole end to the downhole end of the drive coupling.  As it would be advantageous to ensure that the coupling is the correct size to fit both shafts, it would be obvious to one of ordinary skill in the art to modify the claims disclosed by the patent 10711520 for the drive coupling to have an consistent maximum diameter from the uphole end to the downhole end of the drive coupling in view of the teachings of Stratton.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Slaughter et al. 20160245025.
Referring to claim 13, Slaughter discloses (see fig. 5) a drive coupling of a horizontal directional drilling drill head, the drive coupling comprising: an uphole end and a downhole end; a central through bore having a central bore axis, the central through bore including drive features ( hexagon shape of inner diameter( disposed therein, wherein the drive features at the uphole end of the drive coupling are configured to mate with drive features of a drive shaft, and wherein the drive features at the downhole end of the drive coupling are configured to receive drive features of a drill bit shaft , the central through bore of the drive coupling has a consistent maximum diameter from the uphole end to the downhole end of the drive coupling ( the hexagon shape of the coupling will receive the hexagon shaped drive shaft and bit shaft); at least one radial fluid flow passage ( at 72) between an exterior surface of the drive coupling and the central through bore; and balancing features disposed at an exterior surface at the uphole end of the drive coupling ( raised portions between passages 78).

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach nor suggest a drill head or the method where a drive shaft is movable within the central through bore of a drive coupling and where a centroid of an enlarged portion of the drive shaft is coincident with a balance point of a drill head in combination with the other limitations of the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571- 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/Primary Examiner, Art Unit 3672